If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    September 2, 2021
               Plaintiff-Appellee,

v                                                                   No. 354233
                                                                    Oakland Circuit Court
SHAD RYAN ARMSTRONG,                                                LC No. 2018-269266-FH

               Defendant-Appellant.


Before: MURRAY, C.J., and FORT HOOD and RICK, JJ.

PER CURIAM.

       Defendant appeals by delayed leave granted1 the trial court order sentencing him, after a
probation violation, as a fourth-offense habitual offender, MCL 769.13, to 2 to 20 years’
imprisonment for a third-offense operating while intoxicated (OWI) conviction, MCL 257.625(1).
We affirm.

                                I. FACTUAL BACKGROUND

        Initially, defendant was charged with third-offense OWI, domestic violence (DV),
MCL 750.81(2), and driving with a suspended license, second offense (DWLS), MCL 257.904(1).
The trial court sentenced defendant to two years’ probation and 174 days’ incarceration with 174
days’ credit for the OWI charge and two years’ probation and 93 days’ incarceration with 174
days’ credit for the DV charge. In addition to paying a number of costs, defendant was instructed
to have “no contact with the victim.” On June 13, 2019, defendant moved the trial court to lift the
no-contact order. On June 26, 2019, the trial court granted defendant’s request and lifted the no-
contact order.

       Defendant was arrested again on October 27, 2019, for violating his probation by
committing assault and battery, operating a vehicle while under the influence of alcohol or liquor,
operating a vehicle while his license was suspended, and failing to adhere to the condition to “not


1
 People v Armstrong, unpublished order of the Court of Appeals, entered August 21, 2020 (Docket
No. 354233).


                                               -1-
have verbal, written, electronic, or physical contact with [the victim] either directly or through
another person.” At a probation violation hearing on December 12, 2019, defendant pleaded guilty
to violating his probation by engaging in new criminal activity and “assaultive behavior,” owing
outstanding funds, and using alcohol. The trial court revoked defendant’s probation and sentenced
him to 2 to 20 years’ imprisonment with 218 days’ credit for the OWI charge.2 The trial court
added that “the no[-]contact provision is reinstated as it relates to [the victim].” The judgment of
sentence included the following language under the “Court Recommendation” section: “The Court
lifted the no[-]contact order on 6/26/19; as a result of this violation, the no[-]contact order shall be
reinstated, [defendant] shall have no contact with the alleged victim . . . and [defendant’s
stepson].” This appeal followed.

                                   II. STANDARD OF REVIEW

        The standard of review for a constitutional question is de novo. People v LeBlanc, 465
Mich 575, 579; 640 NW2d 246 (2002). We review both Michigan statutes and Michigan court
rules under the de novo standard of review. People v Anderson, 501 Mich 175, 182; 912 NW2d
503 (2018); People v Cole, 491 Mich 324, 330; 817 NW2d 497 (2012). The standard of review
for preserved sentencing issues is clear error. People v Anderson, 322 Mich App 622, 634; 912
NW2d 607 (2018). “Clear error is present when the reviewing court is left with a definite and firm
conviction that an error occurred.” People v McChester, 310 Mich App 354, 358; 873 NW2d 646
(2015) (cleaned up).

                                    III. LAW AND ANALYSIS

        Defendant argues the trial court erred in reinstating the no-contact order because the trial
court lost the authority to impose conditions after it sentenced him and because the no-contact
order was reinstated for an offense that did not involve the victim. Defendant is incorrect.

       The Michigan Constitution provides that the “powers of government are divided into three
branches: legislative, executive and judicial. No person exercising powers of one branch shall
exercise powers properly belonging to another branch . . . .” Const 1963, art 3, § 2. “Under our
system of State government, the legislature makes the law, the governor executes it, and the courts
construe and enforce it.” People v Piasecki, 333 Mich 122, 145; 52 NW2d 626 (1952). In other
words, the three branches of government operate separate from one another. See Hopkins v Mich
Parole Bd, 237 Mich App 629, 636; 604 NW2d 686 (1999).

       This separation of powers doctrine means that “ ‘the whole power of one department . . .
[cannot be] exercised by the same hands which possess the whole power of another department.’ ”
Soap and Detergent Ass’n v Natural Resources Comm, 415 Mich 728, 752; 330 NW2d 346 (1982),
quoting The Federalist No. 47 (J. Madison). However, this separation is not so strict as to eliminate
any possibility of “overlap” between the branches. Judicial Attorneys Ass’n v Michigan, 459 Mich
291, 296; 586 NW2d 894 (1998). “If the grant of authority to one branch is limited and specific




2
    The judgment of sentence does not include a sentence for the DV charge.


                                                  -2-
and does not create encroachment or aggrandizement of one branch at the expense of the other, a
sharing of power may be constitutionally permissible.” Id. at 297.

        The MDOC is an administrative agency within the executive branch. MCL 16.375; Collins
v Director, Dep’t of Corrections, 153 Mich App 477, 481; 395 NW2d 77 (1986). It includes a
Parole Board and has exclusive jurisdiction over paroles, probations, commutations, reprieves, and
penal institutions. MCL 791.204; Collins, 153 Mich App at 481.

        The job of the judicial branch is to determine cases and controversies. Const 1963, art 6,
§ 1; League of Women Voters of Mich v Secretary of State, 506 Mich 905, 907; 948 NW2d 70
(2020). The judicial power also includes “the inherent judicial power to exercise discretion in the
imposition of sentences.” People v Raihala, 199 Mich App 577, 579; 502 NW2d 755 (1993)
(cleaned up). This sentencing power comes with the responsibility of selecting the appropriate
guidelines range to make sure that the sentence is tailored to both the offense and the offender in
light of the circumstances. People v Triplett, 407 Mich 510, 513-515; 287 NW2d 165 (1980).

        Importantly, Michigan court rules require a sentencing court to include in the judgment of
sentence any “conditions incident to the sentence.” MCR 6.427(9). In this case, the no-contact
order was a condition “incident to” defendant’s sentence. It was properly included in the judgment
of sentence. Therefore, the reinstatement of the no-contact order is in compliance with Michigan
court rules and is not erroneous.

        Defendant argues that the reinstatement of the no-contact order violated the separation of
powers by intruding on the responsibilities of the executive branch. As noted above, the MDOC
is an administrative agency within the executive branch that has exclusive jurisdiction over
paroles, probations, commutations, reprieves, and penal institutions. MCL 16.375; MCL 791.204;
Collins, 153 Mich App at 481. The trial court, on the other hand, is part of the judicial branch,
whose job is to determine cases and controversies. Const 1963, art 6, § 1; League of Women Voters
of Mich, 506 Mich at 907. Defendant claims that “the trial court lost authority to impose orders
and conditions” on defendant after it sentenced him to the MDOC. However, as indicated, the trial
court has the authority under Michigan court rules to include conditions in a judgment of sentence.
MCR 6.427(9). Further, defendant incorrectly assumes that the separation of powers requires
absolute separation. In fact, the separation of powers means that “ ‘the whole power of one
department . . . [cannot be] exercised by the same hands which possess the whole power of another
department.’ ” Soap and Detergent Ass’n, 415 Mich at 752 (citation omitted). “Overlap” between
the branches is permissible as long as “the grant of authority to one branch is limited and specific
and does not create encroachment or aggrandizement of one branch at the expense of the other.”
Judicial Attorneys Ass’n, 459 Mich at 296-297. Defendant improperly characterizes the separation
of powers as requiring a strictness of separation that does not align with Michigan precedent.

       Judicial authority includes “the inherent judicial power to exercise discretion in the
imposition of sentences.” Raihala, 199 Mich App at 579. This discretion is necessary so that the
sentencing court can tailor the sentence to both the offense and the offender. Triplett, 407 Mich
at 513-515. In this case, the trial court properly exercised its discretion to reinstate the no-contact
order on the basis of defendant’s history of repeated instances of domestic violence involving the
same victim. The reinstatement of the no-contact order was warranted in light of this history,



                                                 -3-
which includes repeated assaults on both the victim and her stepson. For these reasons, the trial
court’s reinstatement of the no-contact order did not violate the separation of powers.

       Defendant advances an additional argument in support of his position. He claims:

       The lower court exceeded its sentencing power by prohibiting defendant from
       having contact with his wife who was the complaining witness on a case he was not
       sentenced to prison for and for which the court had no continuing jurisdiction after
       terminat[ing] Mr. Armstrong’s probation and giving him a time served sentence for
       the domestic violence conviction.

Defendant essentially argues that the trial court erred by reinstating the no-contact order because
the charge he was sentenced to prison for—the third-offense OWI charge—did not involve the
victim. The victim was only relevant to the DV charge. However, argues defendant, the trial court
lost jurisdiction over the DV charge when it terminated defendant’s probation and gave him time
served for it instead. Defendant is correct that he had fully served the maximum sentence for the
domestic violence misdemeanor charge, and thus his sentence for the offense had been fully
satisfied. “A sentence is invalid when it is beyond statutory limits, when it is based upon
constitutionally impermissible grounds, improper assumptions of guilt, a misconception of law, or
when it conforms to local sentencing policy rather than individualized facts.” People v Pointer-
Bey, 321 Mich App 609, 620; 909 NW2d 523 (2017) (cleaned up). Notably, because Defendant
had served more than the statutory maximum allowed by the time he was sentenced for the
domestic violence misdemeanor, the trial court had no authority to place him on probation for any
period of time for that offense. It would have been inappropriate for the trial court to reinstate the
no-contact order for the domestic violence offense because to do otherwise would have constituted
an unlawful sentence for a charge that the trial court no longer had jurisdiction over. However,
defendant’s argument is nonetheless incorrect because in determining the punishment for the
probation violation, the trial court was required to consider all of the offenses defendant committed
in violating that probation. In this case, he was charged with the commission of several crimes
while violating his probation: OWI, DV, assault and battery, and DWLS. At least two of these
charges involved defendant’s assaultive conduct toward the victim and defendant’s stepson.
Accordingly, to determine the proper sentence in light of the circumstances, the offenses, and the
offender, Triplett, 407 Mich at 513-515, the trial court had to consider all of defendant’s actions,
including those actions that led to a recommended reinstatement of the no-contact order. The DV
charge was intimately related to the OWI charge, since both of them arose from the same set of
facts and both contributed to defendant’s violent actions toward the victim. In addition, defendant
was before the trial court on a probation violation hearing, not a hearing specifically focused on
the OWI charge. The no-contact order was, therefore, just as relevant at his probation revocation
sentencing as it was at his first sentencing. In sum, defendant’s prison sentence was the result of
the totality of his actions, not just his OWI charge. For these reasons, defendant’s argument falls
short.




                                                 -4-
       Affirmed.

                                           /s/ Christopher M. Murray
                                           /s/ Michelle M. Rick


Ford Hood, J. did not participate.




                                     -5-